Citation Nr: 1342307	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  10-23 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel




INTRODUCTION

The Veteran served on active duty from June 1951 to April 1952.  He died in July 2008.  The appellant is his widow. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Newark, New Jersey, Regional Office (RO). 

In a January 2012 Board decision entitlement to service connection for the cause of death was denied.  The appellant appealed to the Unites States Court of Appeals for Veterans Claims (Court).  In a March 2013 decision, the Court vacated the January 2012 decision and remanded for readjudication consistent with the decision. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Having reviewed the evidence of record, the Board finds that further development is needed.  To that end, the appellant appeals the denial of service connection for the cause of the Veteran's death.  The Veteran died in July 2008.  The stated cause of death on his death certificate was cardiogenic shock secondary to an acute myocardial infarction due to or as a consequence of coronary artery disease.  At the time of death, service connection was in effect for right leg thrombophlebitis, right pleural adhesions with pulmonary emboli, anxiety and depressive reaction and hepatosplenomegaly.  His combined evaluation was 80 percent, and he had been entitled to a total disability evaluation based on individual unemployability due to service connected disorders since March 15, 2002. 

The record contains multiple opinions regarding the etiology of the Veteran's death.  Most recently, in January 2013, a private physician, Dr. Richard S. Fraser, opined that it was at least as likely as not that the Veteran's heart attack would not have been so severe had he not suffered from his service connected disabilities as well as his other medical conditions.  He also opined that it was at least as likely as not that cardiogenic shock would not have occurred and that the Veteran would not have died at that particular time had he not had the underlying pulmonary emboli and associated medical conditions.  

In light of the medical opinion rendered by Dr. Fraser, the Board finds that further development is needed.  To that end, another VA opinion is needed to address his contentions in review of all the evidence of record to include taking into account the Veteran's nonservice connected history of smoking, hypertension and diabetes mellitus.  The Board notes that Dr. Fraser suggests that these latter factors were caused by a sedentary lifestyle caused by right leg deep venous thrombosis and post phlebtic syndrome, but as noted below the record is currently incomplete.  

The record is incomplete because there are no medical records pertaining to the Veteran's terminal medical care immediately prior to his death.  For example, there are no terminal hospital and treatment records from July 2008.  Such should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  After obtaining the necessary authorization from the appellant, the RO should attempt to obtain and associate with the claims file any medical records relating to medical care provided immediately prior to the Veteran's death in July 2008 that are not of file.  This includes any hospital stays and treatment records from around that time.  If the information requested cannot be obtained, such should be noted in the record, and action should be taken in accordance with 38 C.F.R. § 3.159(e).  

2. After completion of the foregoing, please refer the claims folders to a board certified cardiologist for review.  The cardiologist is to be provided access to and must review the claims folder, and records located on Virtual VA and/or VBMS.  Thereafter, the cardiologist must opine whether it is at least as likely as not that the Veteran's service connected disorders caused or contributed substantially or materially to the cause his death.  If not, is it at least as likely as not that the Veteran's service connected disorders aided or lent assistance in the production of death.  Further, is it at least as likely as not that diabetes and/or hypertension were caused or aggravated by any service connected disorder or disorders.  

In offering these opinions the reviewing board certified cardiologist must specifically discuss the opinions offered by Dr. Fraser and Steve Eisenstat, D.O.  The cardiologist must also include a discussion on the impact of smoking, hypertension and diabetes mellitus towards the cause of the Veteran's death, and address whether it is at least as likely as not that either diabetes and/or hypertension was/were caused or aggravated by a sedentary lifestyle allegedly imposed by service connected disorders.  A complete rationale must accompany any and all opinions provided.  

3.  The AMC/RO must ensure that the medical opinion report complies with this remand and the questions presented in the request.  If the report is insufficient in any manner, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After ensuring that the duty to assist has otherwise been fulfilled, the RO must readjudicate the issue on appeal.  If the benefit is not granted, the appellant and her representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



